Title: To James Madison from William P. Gardner, 13 January 1803 (Abstract)
From: Gardner, William P.
To: Madison, James


13 January 1803, “Stabrock in Demerary.” Encloses a copy of his 14 Dec. letter [not found], since which he has received Brent’s 26 Aug. letter relating to expenditures for seamen. Discusses the cases of three impressed seamen. Encloses copies of papers contained in his last letter [not found] and “Copies of the Memorial of the Captains and Consignees of the American shipping here, to the Governor of these Colonies and his Answer thereto [not found].” Regulations regarding American trade are unchanged, but the council is contemplating permitting the exportation of sugar in U.S. ships. Governor Meertens has written to the Netherlands regarding the residence of an American consul, but Gardner believes that consular functions will be limited. The charge for drawing up protests at the colonial secretary’s office is $28, and the property of strangers dying intestate is seized by the “Orphan Chamber,” which charges 10 percent of the value to settle an estate. Believes the government will not transfer these powers to a consul. “These colonies at this time are remarkably sickly. The Dutch have already burried about 200 of their Troops and there is at least that Number sick in the Hospital.”
 

   
   RC (DNA: RG 59, CD, Paramaribo, vol. 1). 2 pp.



   
   Stabroek, Demerara, is now Georgetown, Guyana.



   
   See PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:490 and n. 5.



   
   A full transcription of this document has been added to the digital edition.

